SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

593
CAF 14-00422
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF AMBER MEHTA,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

FREDERICK FRANKLIN, JR.,
RESPONDENT-APPELLANT.
-----------------------------------------
IN THE MATTER OF FREDERICK FRANKLIN, JR.,
PETITIONER-APPELLANT,

                      V

AMBER MEHTA, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


BOUVIER PARTNERSHIP, LLP, BUFFALO (EMILIO COLAIACOVO OF COUNSEL), FOR
RESPONDENT-APPELLANT AND PETITIONER-APPELLANT.

VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT.

JAMES A. CIMINELLI, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered September 30, 2013 in a proceeding pursuant to
Family Court Act article 6. The order denied the motion of
respondent-petitioner for leave to reargue and renew his opposition to
a prior decision of Family Court.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same memorandum as in Matter of Mehta v Franklin ([appeal No. 1]
___ AD3d ___ [May 1, 2015]).




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court